DETAILED ACTION
Background
Claims 1-10, as amended on July 02, 2020 stand pending in the instant application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
Group I, claims 1-8, drawn to an ingredient-containing seasoning; and,
Group II, claims 9-10, drawn to a method of making an ingredient-containing seasoning.
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Claims 1-10 lack unity of invention because even though the inventions of these groups require the technical feature of egg yolk, acetic acid, an ingredient, an oil/fat content in the entire seasoning is 10 mass% or less, a content ratio of the egg yolk contained in the seasoning of more than 1 mass% and 18 mass% or less, and wherein a viscosity of the seasoning is 700 mPa-s or more and 5000 mPa-s or less at 20°C, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of JP 2011-177153A to QP Corporation (JP ‘153A), cited in the International Preliminary Report on Patentability (IPER) dated July 07, 2020.
The invention as in independent claims 1 and 9 does not involve an inventive step in light of JP ‘153A. JP ‘153A discloses a liquid seasoning for adding a mayonnaise flavor, the liquid seasoning including vinegar, 13% of egg yolk (in terms of solid content), and xanthan gum, not including an oil and fat raw material, as shown in [0038], manufacturing example 3. JP ‘153A discloses a liquid seasoning composition having a mayonnaise flavor with 1.5 to 5 wt.% of the organic acid, 4 to 20 wt.% solids of eggs and from 1 to 50 % of lipid (fat) is disclosed having a viscosity of 0.1 to 5 Pa*s, as shown in [0008]. Vinegar is a well-known organic acid, as shown in [0016]. The disclosed amount of egg yolk falls within the claimed range. Spices such as mustard powder and pepper are mixed therein, as shown in [0027]. JP ‘153A discloses a viscosity of the liquid seasoning of from 0.1 to 5 Pa*s, as shown in [0014].
Accordingly, with regard to the liquid seasoning specifically disclosed in JP ‘153A, a person skilled in the art would have found the technical feature of egg yolk, acetic acid, an ingredient, an oil/fat content in the entire seasoning is 10 mass% or less, a content ratio of the egg yolk contained in the seasoning of more than 1 mass% and 18 mass% or less, and wherein a viscosity of the seasoning is 700 mPa-s or more and 5000 mPa-s or less at 20°C not a special technical feature over the prior art.
No telephone call was made to request an oral election to the above restriction requirement because of the complexity of the requirement and because, in the Examiner’s opinion, no oral election would have been made in this case.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW E MERRIAM whose telephone number is (571)272-0082. The examiner can normally be reached M-F 8:30A-5P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached at 571 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AEM/            Examiner, Art Unit 4183                                                                                                                                                                                            



/Ryan B Huang/Primary Examiner, Art Unit 1777